Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed RCE/Amendments/Remarks 
Applicant's request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection of 01/04/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of 03/31/2022 has been entered. Applicant's amendments/remarks have also been entered.
Independent claims 9 and 11 stand allowed from the mailed Final-rejection. New claims 12-29 has been added. Claim 5 has been cancelled. Independent claim 1 has been amended. And Outstanding USC 112B rejection has been withdrawn based on at least provided amendments/remarks.
IDS filed on 04/06/2022 has been entered and considered.
Furthermore, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment cited below to correct claim dependency errors was given in a verbal authorization with Attorney Brian L. Klock (Reg. No. 36570) on 04/19/2022 authorizing the amendments by way of Examiner’s amendments comprising the details as listed below.
Claims 1-4, 6-9, and 12-29 currently pending.                                                                                                                                                                                           
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.

Amendments
The application has been amended as follows:

Claim 6 (Currently Amended) The wireless terminal according to claim [[5]] 1, wherein the parameters include a first parameter that is required to be included in the user input to interpret the user input as having a corresponding intention, and a second parameter that is an optional parameter.

7. (Previously Presented) The wireless terminal according to claim 6, wherein the intention interpretation unit presents the additional question on the wireless terminal in a case where the first parameter is not included in the user input.

8. (Currently Amended) The wireless terminal according to claim [[5]] 1, wherein the providing unit checks communication with an image forming apparatus desired by the user in a case where the intention of the user interpreted by the intention interpretation server requires communication with the image forming apparatus.

End of amendment.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-4, 6-9, and 12-29 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, and including over those cited in the mailed IDS, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, corresponding to the currently amended or argued claims, which teaches a terminal which has an interaction unit to make a dialog interact between user and server by acquiring question regarding user input from the server, and showing to a user. A receiving unit receives the list of image forming apparatus according to a user's intent interpreted by the server based on the interaction by the interaction unit from server. A display unit displays the list received by the receiving unit. An acquisition unit acquires the connection information to image forming apparatus of request with selected user input from the server through the list displayed on the display unit, as illustrated in the independent claims 1, 9, and 11.

       Furthermore, claims 1-4, 6-9, and 12-29 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 11-12 of the response filed on 03/31/2022.


Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
04/20/2022